92 N.Y.2d 1017 (1998)
707 N.E.2d 435
684 N.Y.S.2d 480
Crouse West Holding Corp., Doing Business as Feagan's Pub, Respondent,
v.
Sphere Drake Insurance Company, PLC, Appellant, et al., Defendant.
Court of Appeals of the State of New York.
Argued November 17, 1998
Decided December 22, 1998.
O'Connor, Yoquinto & Ryan, Troy (Marshall P. Richer of counsel), for appellant.
Ali, Pappas & Cox, Syracuse (P. Douglas Dodd and C. Andrew Pappas of counsel), for respondent.
Concur: Chief Judge KAYE and Judges BELLACOSA, SMITH, LEVINE, CIPARICK and WESLEY.
Order affirmed, with costs, for the reasons stated in the memorandum of the Appellate Division (248 AD2d 932).